Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 6-10, 17-21 and 25-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al (US 20210219276, “Liu”; support in WO 2020/093124 A1).

	Re claims 1 and 20, Liu discloses a user equipment (UE) comprising a processor and a memory (figure 9b) for receiving a grant for the UE that indicates a set of time-frequency resources configured for sidelink or uplink communications for the UE from a base station (BS) (paragraph [0030]); receiving an indication instructing the UE to cancel transmissions having a priority less than a priority threshold during at least a portion of the set of time-frequency resources; and determining whether to transmit one or more messages via at least the portion of the set of time-frequency resources based at least in part on the indication (paragraphs [0028] and [0034]).
	Re claims 10 and 29, Liu discloses a BS comprising a processor and a memory (figure 9a) for transmitting a grant to a UE that indicates a set of time-frequency resources configured for sidelink or uplink communications for the UE (paragraph [0030]); determining a priority of a message for transmission via a portion of the set of time-frequency resources, the message being one of an uplink or a sidelink; and transmitting an indication instructing the UE to cancel transmissions having a second priority less than a priority threshold during the portion of the set of time-frequency resources based at least in part on the priority of the message (paragraphs [0028] and [0034]).
	Re claims 2 and 21, Liu discloses determining to refrain from transmitting the one or more messages based at least in part on the one or more messages having a second priority less than the priority threshold (paragraph [0028]).
	Re claims 6 and 25, Liu discloses identifying additional resources scheduled for an uplink message from the UE, wherein the additional resources at least partially overlap the set of time-frequency resources indicated by the grant (paragraph [0031]); and refraining from transmitting the uplink message based at least in part on the indication and the uplink message having the second priority (paragraph [0032]).
	Re claims 7 and 26, Liu discloses determining to transmit the one or more messages based at least in part on the one or more messages having a second priority greater than the priority threshold (paragraph [0025]).
	Re claims 8 and 27, Liu discloses the one or more messages are sidelink messages or uplink messages (paragraph [0028]).
	Re claims 9, 19 and 28, Liu discloses the set of time-frequency resources of the grant are periodic (figure 1, UL grants 122 and 124).
	Re claim 17, Liu discloses the indication comprises the priority threshold (paragraph [0028[).
	Re claim 18, Liu discloses the indication comprises an indication of the portion of the set of time-frequency resources (figure 2, RUR including time-resource blocks).

Allowable Subject Matter
Claims 3-5, 11-16, 22-24 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hong Cho whose telephone number is 571-272-3087.  The examiner can normally be reached on Mon-Fri during 8 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HONG S CHO/
Primary Examiner, Art Unit 2467